Exhibit 10.17

October 3, 2017

THIRD AMENDMENT TO LEASE AGREEMENT

Re: Lease Agreement dated December 28, 2010, by and between US REIF Eurus
Austin, LLC dba StoneCliff Building as successor in interest to StoneCliff
Office, L.P., as Lessor, and Pain Therapeutics, Inc., as Lessee, as amended in
that First Amendment to Lease Agreement dated September 21, 2011, as amended in
that Second Amendment dated April 3, 2014 (collectively referred to as the
"Lease Agreement”), demising 5,679 rentable square feet of space locally known
as Suite 260 in the StoneCliff building, located at 7801 Capital of Texas
Highway, Austin, Travis County, Texas, 78731.

This Third Amendment shall amend and modify the Lease Agreement as follows:

1.



Lease Term. Lessor and Lessee acknowledge and agree that Lessee's lease term
shall be extended thirty-six (36) months from the current expiration of
December 31, 2017 to December 31, 2020.

﻿

2.



Base_Rent. Effective January 1, 2018, Lessee shall pay to Lessor Base Rent as
set forth in the rent schedule below:

﻿

Term

Monthly Base Rent

Term Base Rent

Annual Base Rent PSF

01/01/2018 - 12/31/2018

$7,572.00

$90,864.00

$16.00

01/01/2019 - 12/31/2019

$7,926.94

$95,123.25

$16.75

01/01/2020 - 12/31/2020

$8,281.88

$99,382.50

$17.50

﻿

3.



Tenant Finish Out. None. Lessee accepts premises on an "as is" basis.

﻿

4.



Additional Rents. Effective January 1, 2018, Lessee's expense stop shall adjust
to a $0.00 Base Year, and Lessee shall thereafter reimburse Lessor for its pro
rata share of Building Operating Expenses (currently estimated to be $13.22 per
square foot per year or $6,256.37 per month), as defined in Exhibit C of the
Lease Agreement.

﻿

5.



Reserved Parking: Lessee shall have Three (3) covered reserved parking spaces
free of charge.

﻿

Except as provided to the contrary herein, all the remaining terms, covenants,
and provisions of the Lease Agreement shall remain in full force and effect and
unmodified hereby. Each party hereby acknowledges that the other is not in
default under the Lease Agreement in any respect. Each signatory hereto
represents and warrants that he or she is authorized to execute this document
and that upon said execution by both parties, this document will constitute the
binding obligation of the party on behalf of whom such person has signed,
without the necessity of joinder of any other person or entity.

EXECUTED on the dates set forth below our respective signatures.

﻿

LESSOR:

 

LESSEE:

﻿

 

 

 

 

US REIF EURUS AUSTIN, LLC dba STONECLIFF BUILDING

 

PAIN THERAPEUTICS, INC.

﻿

 

 

 

 

By:

/s/ Paul J. Nasser

 

By:

/s/ Remi Barbier

﻿

 

 

 

 

Name:

Paul J. Nasser

 

Name:

Remi Barbier

﻿

 

 

 

 

Title:

CFO/COO

 

Title:

President & CEO

﻿

 

 

 

 

Date:

November 7, 2017

 

Date:

November 3, 2017

﻿



Third Amendment to Lease

Rev. 07/2009

--------------------------------------------------------------------------------